re Casert:21-cv-04459 Document #:-1=+ Fied:-08/23/21 Page t-ef 26-PagelD #5 ee

SECURITY CONTRACTORS AGREEMENT

Between

KARD Protection Services dba Northwest, Dependable &
Kard

And
Service Employees International Union,

Local 1

APRIL 25, 2016 through APRIL 28, 2019
“Case: 1:2 t-cv-04459 Document #- +t Filed: 08/23/21 Page 2 of 20 PagelD #6-——----—-

KARD Protection Services dba Northwest, Dependable & Kard
AND

SERVICE EMPLOYEES INTERNATIONAL UNION,
LOCAL 1
April 25, 2016 through April 28, 2019

THIS AGREEMENT, entered into by KARD Protection Services dbaNorthwest,
Dependable & Kard hereafter designated as the “Employer’) and SERVICE
EMPLOYEES INTERNATIONAL UNION,LOCAL 1 (hereafter designated as the “Union")
covers wages, hours and working conditions for security employees who are now or
may hereafter be represented by said Union (hereafter designated as "employees") and
who are now or may hereafter be employed by said Employer within the jurisdiction of
the Union.

If there is any conflict between the BOMA/SEIU Local 1 Security Collective
Bargaining Agreement and this Agreement in BOMA Security Signatory Buildings, the
parties to this Agreement agree that the BOMA/SEIU Local 1 Security Collective
Bargaining Agreement shall govern and agree to be bound by the terms and conditions
of the BOMA/SEIU Local 1 Security Collective Bargaining Agreement.

ARTICLE |
RECOGNITION

Section 1. The Employer recognizes the Union as the sole and exclusive
representative of all non-supervisory full-time and part-time, security employees,
including security employees who have no permanent assignment but regularly work a
majority of their hours at sites which are covered by this agreement, and also including
elevator operators, starters and assistant starters employed by them in the buildings
which are now or may hereafter be covered by this Agreement, but excluding highly
compensated loss prevention, detection and investigative employees and security
personnel employed by building tenants or by contractors engaged by tenants.
Employers and employees shail not bargain independently of the Union so as to modify
wages, hours of employment or working conditions as provided in this Agreement; the
right to bargain on behalf of all such employees is vested solely in the Union.
Case: 1:21-cv-04459 Document #: 1-1 Filed: 08/23/21 Page 3 of 20 PagelID #:7

Section 3. The Employer agrees to deduct in the first pay period of each month,
from the pay of every employee who has executed and caused to be delivered to the
Employer a written assignment, the regular monthly dues and the initiation fee of the
Union, if due and owing, in accordance with the Constitution and Bylaws of the Union as
certified to the Employer by the Union, and any COPE contributions, if duly requested by
the employee. Where the employee, who is on checkoff, has insufficient earnings
during the first pay period of the month, the deductions shall be made by the Employer
from the next wage payment in accordance with billings furnished by the Union.

The Employer agrees that such deductions shall constitute Trust Funds and will
be forwarded by the Employer to the Union within ten (10) days after such deduction is
made. With each monthly remittance, the Employer shall transmit electronically in an
excel format by building the names, social security numbers, wage rates and starting
dates of all employees of the Employer covered by this Agreement who performed
security services in the building during the preceding month including, where known,
their status as temporary or regular employees. The Union will provide to a member
building, within ten (10) business days of receiving a written request by a member
building, the information described in the preceding sentence. Any employer who,
without a bona fide reason, intentionally fails to remit such deductions within thirty (30)
days on two (2) occasions within any twelve (12) month period shall, in the event of any
such subsequent failure, be required to pay in addition to the delinquent amount, interest
at the rate of two percent (2%) per month thereon, and liquidated damages at the rate of
five percent (5%) per month thereon, as well as all costs incurred by the Union in
recovering such delinquent amounts, including attorney and auditor fees and court
costs,

The Union agrees to indemnify and save the Employer harmless from any liability
incurred by reason of such deductions.

Section 4. The Employer shall discharge an employee for non-payment of Union
initiation fees or dues within ten (10) days after the Employer's receipt of written notice
from the Union that such employee is not in good standing. Said notice shall state that
the employee has previously been given fifteen (15) days’ written notice: (a) of the
delinquency, (b) of the amount and method of computation thereof, (c) that the
employee is not in good standing with respect to the payment of Union initiation fees or
dues, and (d) that discharge will result at the end of said fifteen (15) day period unless
all arrears are paid. The Union will indemnify, defend and hold the Employer harmless
against all liability, damages, claims and costs incurred by the Employer, including but
not limited to court costs, judgments and attorney fees and expenses, by reason of the
Employer's compliance with this Section. The Union reserves the right, at its option and
at its own expense, to appear and defend all such claims whenever suit Is brought
against the Employer. Employee protests of discharge for alleged non-payment of
Union initiation fees or dues will not be subject to the grievance procedure or arbitration.
Case: 1:21-cv-04459 Document #: 1-1 Filed: 08/23/21 Page 4 of 20 PagelD #:8 ©

ARTICLE IV
WAGES

Section 1.

(A). Effective April 25, 2016, employees hired prior to April 30, 2013 shall receive an
increase in pay of not less than forty cents ($.40) per hour or a minimum wage rate of
not less than $14.15 per hour, whichever is greater.

Effective April 24, 2017, employees hired prior to April 30, 2013 shall receive an
increase in pay of not less than forty cents ($.40) per hour or a minimum wage rate of
not less than $14.55 per hour, whichever is greater.

Effective April 23, 2018, employees hired prior to April 30, 2013 shall receive an
increase in pay of not less than forty-five cents ($.45) per hour or a minimum wage rate
of not less than $15.00 per hour, whichever is greater.

(B).

The minimum wage rate for security employee employed by the Employer

on October 15, 1984 shall be as follows:

EFFECTIVE DATE MINIMUM WAGE RATE
April 25, 2016 $16.50/hr
April 24, 2017 $16.90/hr
April 23, 2018 $17.35/hr

For those employees hired by an Employer prior to January 1, 1998

who, immediately prior to that date, were represented by Local 1, SEIU
and covered by the Elevator Agreement between BOMA/Chicago and
Local 25, SEIU dated April 11, 1994 (fhe “Elevator Agreement’) shall be
subject to the following:

If, immediately prior to the effective date of the April 20, 1998 ~ April 22,
2001 collective bargaining agreement between BOMA/Chicago and Local
1’s predecessor, Local 73, General Service Employees Union, said
employees were receiving shift premiums pursuant to Article IV, Section 3
of the Elevator Agreement, and if, immediately prior to the effective date of
the Security Agreement they were still receiving such premiums, they shall
continue to receive such premiums so jong as they continue to work
schedules which would have entitled them to receive such premiums
under the Elevator Agreement.
Case: 1:21-cv-04459 Document #: 1-1 Filed: 08/23/21 Page 5 of 20 PagelD#:9 ~~~

ARTICLE V
WORKWEEK-OVERTIME

Section 1. The workweek shall consist of seven (7) consecutive days. This
Section shail not be construed as a guarantee of any number of day's work per week or
hour's work per day. An employee will be granted a minimum of one (1) day off in each
workweek.

Work schedules for part-time security employees shall be established by the
Employer in accordance with its operating needs. The Employer will make a reasonable
effort to schedule full time employees to a forty (40) hour workweek.

Section 2. All work performed in excess of 40 hours in one workweek shall
constitute overtime and shall be paid for at the rate of time and one-half the employee's
hourly rate. The Employer guarantees the foregoing hours of work ta those full time
security employees who were employed as such by the Employer as of the effective
date of this Agreement who are scheduled to work in a workweek and who are ready,
willing and able to work such hours; provided, however, that employers maintaining
regular workweeks for full-time security employees of less than 40 hours as of the
effective date of this Agreement may continue to maintain such work weeks. The weekly
guarantee provided in this section shall not apply in any workweek in which the
Employer is required to close a building covered by this agreement for part or all of a
scheduled workday due to an act of Gad or other circumstances beyond the Employer's
control, including but not limited to fire, snowstorm, flood, or act of terrorism. If any
security employee is required to work beyond his or her regularly scheduled hours in
any day, such employee shall be paid therefore and shall not be required to take
compensatory time off.

Section 3. Each full-time employee shall be entitled to 20 minutes of paid non-
working time per day which shall be taken in two rest periods and 10 minutes paid non-
working time for every four (4) hours the employee works over their normai schedule;
provided, that if the Employer has previously specified relief time in excess of that
provided herein, such additional relief time shall continue to be provided to security
employees who were employed by the Employer as of October 15, 1984 and who were,
as of that date, receiving such additional specified rellef time. Employers who comply
with this provision shall be deemed to have complied with and satisfied the provisions of
Illinois law as set forth in 820 ILCS 140/3. Each employee required to secure a standing
post shall be allowed to sit for a minimum of five (5) minutes during each hour worked.

Section 4. The Employer shall endeavor to give each employee an
uninterrupted lunch period of twenty minutes away from the workstation no later than
four-and-one-half hours after the start of the employee’s shift. It shall be understood,
however, that while the nature of security work may make direct relief by another

7
Case: 1:21-cv-04459 Document #: 1-1 Filed: 08/23/21 Pagé 6 of 20 PagélD #:10 ©

shall be paid for the aforesaid holidays on a pro-rata basis; that is, the percentage which
such employee's hours each week represent to a 40 (forty) hour week multiplied times
eight (8) hours or four (4) hours, whichever is applicable.

Regular employees required to work on holidays, including the birthday holiday,
shall be paid extra for such hours worked at one and one-half times their regular hourly
rate, in addition to the holiday pay.

Section 3. In order to qualify for holiday pay, employees must work their last
regularly scheduled shifts before the holiday and their next regularly scheduled shifts
following the holiday; provided, that employees who are absent on one or both of such
days due to approved vacation shall be entitled to holiday pay, and provided, further,
that employees who are absent on one or both of such days due to FMLA leave,
medical leave, personal leave, personal holidays, funeral leave per Article [IX or jury
duty per Article XXI previously approved by the Employer shall be entitled to receive
holiday pay only upon their return to active employment within ninety (90) calendar
days following the beginning of their absence. Employees on approved vacation,
personal days approved two weeks in advance, or funeral leave, which ends or begins
the day before or after a holiday, are entitled to compensation pursuant to this
provision.

Section 4. In the event that there is one date provided for under Illinois law
with respect to a holiday called for in this Agreement and another date provided for by
Federal law, the date established by Federal law shall be observed, provided that a
building as a unit may choose to observe the Illinois date to accommodate the needs of
tenants. The following holidays which fall on a Saturday or Sunday constitute an
exception to Section 1, above, and shall be observed on the actual day of the holiday,
rather than the day they are legally observed:

2016, Sunday, December 25"
2017, Sunday, January 1st

Section 5. .Employees scheduled to work ona holiday who do not report for
work shall not be eligible to receive holiday pay unless an emergency exists involving a
death in the employees immediate family or illness of the employee with reasonable
documentation. Any employee who takes an extra day off in connection with the
holidays provided for in this Article for unjustified reasons shall be subject to progressive
discipline by the Employer.

Section 6. Employees must provide the Employer with not less than two (2)
calendar weeks in advance in order to receive birthday holiday pay and/or time off for
that date. If employees fail to provide such advance notice, the Employer may require
them to celebrate their birthday holidays on alternative dates or receive pay in lieu of
their birthday holidays.
Case: 1:21-cv-04459 Document #: 1-1 Filed: 08/23/21 Pagé 7 of 20 PagelD #11

Section 6. Vacation rights of employees shall not be affected by a change of
contractors, ownership or management of the building so long as they remain in the
employ of the new owner(s), manager(s), or contractor(s): Any employee employed by a
contractor whose employment is terminated by reason of change of contractors during
the employee’s first year of employment in a building and who is retained in the same
building by the new contractor shall, upon completion of his or her full first year of
employment in the building, be entitled to a full vacation with pay frorn the new
contractor, less any vacation pay which may have been received by the employee from
the displaced contractor.

Section 7. Vacations shall be scheduled at times that are mutually acceptable
to the Employer and the employee, provided that the employee shall comply with
reasonable policies of the Employer relating to vacation requests.

Section 8. Provided the employee has complied with the Employer's policies.
telating to vacation requests, vacation checks for only the earned and approved
vacation time requested by an employee with thirty (30) days of advance notice or more
shall be paid to the employee no later than the last scheduled day of work before the
beginning of the employee's scheduled vacation.

Section 9. Each regular employee shall be credited with the normal number of
hours at straight time in his or her shift on each of such vacation days and, in the case of
those vacation days which fall on what would have been the employee's regular
workday, such time shall be credited as time worked in computing overtime.

Employees required to work on scheduled vacation day(s) shall be paid -for hours
worked on such day(s) at one and one-half times their regular hourly rate in addition to
vacation pay; provided, however, that the foregoing shall not apply if the Employer and
employee agree to reschedule the previously scheduled vacation day(s).

ARTICLE Vill
TERMINATION - VACATION ACCRUAL - FINAL PAYCHECK

Section 1. Any employee who has been in the service of an Employer for more
than one year and whose employment is terminated shall receive a pro-rated vacation
upon his/her resignation or termination for any cause other than proven theft or admitted
criminal acts committed while on duty, abandonment of post, or acts or omissions which
lead to serious damage to client property.

This shall take into account the employee’s accrued vacation, if any, and the period

worked since the first or anniversary date of employment compared with the vacation to
which the employee would be entitled if the employee worked the entire year.

11
Case: 1:21-cv-04459 Document #: 1-1 Filed: 08/23/21 Page 8 of 20 PagelD #127" a

 

When the employee resigns from an Employer (other than retirement), and the
Employer has paid a Permanent Employee Registration Card (PERC) fee for the
employee, a deduction shall be made from the employee's final paycheck to cover the
PERC fee for the portion of the three (3) year period remaining after the employee's
resignation if the employee has not already paid for it.

Section 4. For the purpose of preventing loss or negligent damage, the
Employer may deduct an amount up to $150.00 from the wages of new employees and
withhold same as a security deposit on uniforms, apparel and equipment issued by the
Employer for the exclusive use of the employee, provided that the deduction is done
over three (3) pay periods and the new employee is informed of such deduction at the
time of hire. Such deposit (or appropriate portion thereof) shall be returned to the
employee upon termination of employment provided that such uniforms, apparel and
equipment are returned in reasonable condition (reasonable wear and tear excepted). If
such uniforms, apparel and equipment are not returned in reasonable condition, the
Employer will keep the ($150.00) deposit and deduct up to two hundred and twenty-five
dollars ($225.00) from the employee's final paycheck (for a maximum total of three
hundred and seventy-five dollars ($375.00).

Section 5. The Employer shall have the right, at its discretion, to require
employment applicants to undergo tests to determine the presence, in their systems, of
unlawiul narcotics, controlled substances and drugs, alcohol or other intoxicants or
hallucinogens, as a condition of employment by the employer and to refuse to employ
any person who refuses to undergo such tests and/or whose test results are positive. In
the case of a change of Employers, the new Employer shall have the right, at its
discretion, to require existing employees within the building to undergo such tests as a
condition of employment and to refuse employment to any individual who refuses to
undergo such tests and/or whose test results are positive.

The Employer shall also have the right to require any employee to undergo
random drug and/or alcohol testing in the field or at a qualified laboratory or to require
employees to undergo such iesting whenever the Employer, in its sole discretion,
believes either that the employee may have ingested unlawful narcotics, controlled
substances or drugs or that the employee's job performance has been or is likely to be
affected by consumption of alcohol, and to discharge, for cause, any employee who
refuses to undergo such tests or whose test results reveal the presence of (i) any
quantity of any unlawful substance, or (ii) a quantity of alcohol which could impair the
employee’s work performance or adversely affect his or her reflexes. Positive field tests
for unlawful narcotics, controlled substances and drugs other than alcohol must be
verified by follow-up tests conducted by a qualified laboratory before the employee may
be disciplined, Positive field tests for alcohol, including breathalyzers, shall be deemed
sufficient for employees to be disciplined or discharged. If subjected to urine testing, the
employee shall be allowed to void the urine in private without any person observing said
act. In the event of positive results of an alcohol test in the field, the evidence of such
positive test shall be retained by the Employer for at least 30 days and shall be made
available to the Union upon request.

13
Case: 1:21-cv-04459 Document #: 1-1 Filed: 08/23/21 Page 9 of 20 PagelD #:13

contribute $4.13 (four dollars and thirteen cents) for each pay hour of work performed by
such employee.

Section 2. For the period July 1, 2016 through June 30, 2017 Employers shail
contribute $767.87 (seven hundred sixty-seven dollars and eighty-seven cents) each
month on behalf of each regular full time.employee covered by this Agreement who is
on its active payroll to the Local 25 SEIU Welfare Fund; provided, however, that
Employers’ contributions shall be prorated for those months in which such regular full-
time employees begin working, cease their employment and/or remain on medical,
personal or union leaves of absence for periods in excess of those specified in Article
XVI, Sections 1, 2 and 3 and Section 7 of this Article, respectively. For purposes of the
foregoing, a “regular full-time employee” shall be defined as one who is normally
scheduled to work 120 (one-hundred-twenty) or more hours within a calendar month.
In the case of employees other than regular full-time employees, Employers shall
contribute $4.43 (four dollars and forty-three cents) for each pay hour of work
performed by such employee.

Section 3. For the period July 1, 2017 through June 30, 2018 Employers shail
contribute $828.53 (eight hundred twenty-eight dollars and fifty-three cents) each month
on behalf of each regular full time employee covered by this Agreement who is on its
active payroll to the Local 25 SEIU Welfare Fund; provided, however, that Employers’
contributions shall be prorated for those months in which such regular full-time
employees begin working, cease their employment or remain on medical, personal or
union leaves of absence for periods in excess of those specified in Article XVI, Sections
1, 2 and 3 and Section 7 of this Article, respectively. For purposes of the foregoing, a
“regular full time employee" shall be defined as one who is normally scheduled to work
120 (one-hundred-twenty) or more hours within a calendar month. In the case of
employees other than regular full-time employees, Employers shall contribute $4.78
(four dollars and seventy-eight cents) for each pay hour of work performed by such
employee.

Section 4. Effective July 1, 2018 and for the remaining duration of the
Agreement, Employers shall contribute to the Local 25 SEIU Welfare Fund on behalf of
employees covered by this Agreement such amounts as shall be prescribed in the
collective bargaining agreement to be negotiated between the Building Owners and
Managers Association (ROMA) and the Union covering regular full-time janitorial
employees and janitorial employees other than regular full-time janitorial employees to
go into effect April 2078.

Section 5. Paid vacations, holidays and funeral leave shall be treated as time
worked. In the event an employee works during his or her holiday or vacation, one
payment to the Welfare Fund is all that will be required.

Section 6. The Employer adopts the provisions of and agrees to comply with
and be bound by the Trust Agreement establishing the Local 25 SEIU Welfare Fund and
all amendments thereto, and also hereby irrevocably designates as its representatives
the Trustees. named as Employer Trustees in said Agreement, together with their

15
Case: 1:21-cv-04459 Document #: 1-1 Filed: 08/23/21 Page 10 of 20 PagelD #:14 ~~

made to such Trust, and who is regularly scheduled to work thirty (80) or more hours per
week and who actually works at least 50% of the employee’s scheduled workweek, In
the event such employee does not work at least 50% of the employee’s scheduled
workweek, the Employer shall make contributions at the rate of $1.15 (one dollar and
fifteen cents) per hour for all hours actually worked. For employees not meeting the
aforesaid conditions, contributions shall be made at the rate of $1.15 (one dollar and
fifteen cents) per hour worked for employees who actually worked less than 30 hours
per week. Paid holidays, paid vacations and funeral absence (up to three working days)
are deemed time worked for pension contribution purposes. The Union and the
Employer shall endeavor to have the Trustees of the Pension Fund arrange to have the
employee's last employer notified when an employee makes application for a pension.
In the event an employee works during his or her holiday or vacation, one payment to
the Pension Fund is all that will be required.

Section 3. For the period April 25, 2016 through June 30, 2018, Employers
shall contribute to the SEIU National Industry Pension Fund at the rate of $46.00 per
week for each employee for whom contributions have in the past been made to such
Fund, and who is regularly scheduled to work thirty (80) or more hours per week and
who actually works at least 50% of the employee’s scheduled workweek. !n the event
such employee does not work at least 50% of the employee’s scheduled workweek, the
Employer shall make contributions at the rate of $1.15 (one dollar and fifteen cents) per
hour for all hours actually worked. For employees not meeting the aforesaid conditions,
contributions shall be made at the rate of $1.15 (one dollar and fifteen cents) per hour
worked for employees who actually worked less than thirty (80) hours per week. Paid
holidays, paid vacations and funeral absence (up to three working days) are deemed
time worked for pension contribution purposes. See attachment.

The Union and the Employer shall endeavor to have the Trustees of the Pension
Fund arrange to have the employee’s last employer notified when an employee makes
application for a pension. In the event an employee works during his or her holiday or
vacation, one payment to the Pension Fund is all that will be required.

Section 4. Effective July 1, 2018 and for the remaining duration of the -
Agreement, Employers shall contribute to the Local 25 SEIU Pension Fund or the
National Industry Pension Fund on behalf of employees covered by this Agreement such
amounts as shall be prescribed in the collective bargaining agreement to be negotiated
between ithe Building Owners and Managers Association (BOMA) and the Union
covering regular full-time janitorial employees and janitorial employees other than
regular full-time janitorial employees to go into effect April 2018.

Section 5. The Employer adopts the provisions of and agrees to comply with
and be bound by the Trust Agreement establishing said Local 25 Pension Trust and the
National Pension Fund and all amendments thereto, and hereby irrevocably designates
as its representatives the Trustees named as Employer Trustees in said Agreement,
together with their successors selected in the manner therein provided, and further
ratifies and approves all matters heretofore done in connection with the creation and
administration of said Trusts and all actions to be taken by such Trustees within the

17
Case: 1:21-cv-04459 Document #: 1-1 Filed: 08/23/21 Page 11 of 20 PagelID#:15

Section 2, Delinquencies, Interest and Liquidated Damages. If the Trustees

do not receive full amount of the Employer's required Welfare Fund and Pension Trust
or contribution and the accompanying remittance form by the dates set forth in Article
All, Section 8 and Article XIII, Section 6 with respect to which contributions are due, the
Employer will be required to pay, in addition to the amount of such contribution, interest
and liquidated damages at the rates specified in the Trust Agreements on the unpaid
amount, as well as accountants’ and attorneys’ fees and court costs, if any, incurred in
effecting collection. The Employer acknowledges receipt of the Trust Agreements and
represents to the Union and the Funds that it has read the interest and liquidated
damages provisions.

Section 3. Collection Policy. Employer acknowledges that the Trustees of
the Funds have the Fiduciary obligation under the Employee Retirement Income
Security Act of 1974, as amended ("ERISA’) to ensure prompt collection of Employer
contributions and the resolution of delinquencies through the use of payroll audits and
other enforcement procedures, Accordingly, the Employer hereby irrevocably designates
as its representatives the Trustees named Employer Trustees of the Funds and their
successors in connection with the adoption, amendment and administration of a
collection policy setting forth payroll audit and collection procedures in accordance with
the terms and conditions of ERISA prohibited transaction class exemption 76-1.
Employer hereby consents to and agrees to be bound by the provisions of such
collection policy, as amended, as though fully set forth in this Agreement. A copy of the
current collection policy as adopted by the Trustees is attached to this Agreement.

ARTICLE XV
SENIORITY

Section 1. The term “seniority” shall mean the length of service of a regular
employee in either of the following situations:

(a) In a Building: for promotion, layoff, recall, shift assignment, vacation,
vacation scheduling, holiday and leave of absence rights, or:

(b) For a specific Employer: for portable vacation, portable holiday and portable
leave of absence rights;

(c) If an Employee transfers out of this agreement, his/her seniority date will
revert back to the original date of hire with the company, and all terms and
conditions under this agreement will be forfeited;

provided that new employees shall be considered probationary employees for the first
90 calendar days of employment, During their probationary period, employees shall
have no seniority and may be laid off or terminated at the sole discretion of the
Employer and such action shall not be subject to the grievance procedure of this
Agreement. An employee’s seniority rights shall not be affected by a change of
ownership, management, or contractor in a building or with an Employer so long as said
employee remains in the employ of the new owners, managers, or contractors. The
Employer shall post a seniority list in each building in a place accessible to all

19
Case: 1:21-cv-04459 Document #: 1-1 Filed: 08/23/21 Page 12 of 20 PagelID #:16

ARTICLE XVI
LEAVES OF ABSENCE

Section 1. The Employer shall grant a leave of absence in writing because of
illness or disability, substantiated by medical approval, upon the following schedule:
under one year seniority, no leave; one year to three years' seniority, six months' leave;
three years to five years’ seniority, nine months' leave; after five years' seniority, one
year leave. Upon return from such leaves and subject to the rights of the Employer
under Article II hereof, the employee shail return to the assignment previously being
performed by the employee or in the event such assignment no longer exists, a
substantially comparable position, consistent with the returning employee’s seniority in
relation to that of the employees working in the building at the time of return from leave.

Section 2. The Employer shall not unreasonably withhold the granting of a
personal leave of absence submitted in writing for reasons other than illness or disability
of up to fourteen (14) days after two (2) years and up to ninety (90) days after five (5)
years of seniority. The Employer shall not be required to grant a personal leave of
absence until after twenty-one (21) months have expired since an employee's previous
personal leave of absence. Failure to return to work without justifiable cause following a
personal leave of absence will be grounds for termination.

Section 3. An employee selected to represent the Union at conventions,
conferences, collective bargaining, grievance and arbitration proceedings or for other
Union business shall be granted a leave of absence for the period required to fully carry
out said business, but in no case shall the leave last longer in duration than one (1)
year, The Union shall give written request for such leaves at least seven (7) days in
advance, including the expected dates and duration of such leaves. Any leave in
duration of fwo (2) months to one (1) year under this section shall necessitate that the
employee work six (6) consecutive months back on the job before being granted a new
leave. The Union will not request more than two (2) employees from any one Employer
to be allowed a Union leave of absence unless it is an emergency.

Section 4. During all such leaves of absence provided for in this Article,
seniority shall continue to accumulate and accrue. By agreement between the Employer
and the Union, employment of an employee on such leave of absence may be
terminated.

Section 5. The provisions of the Family Medical Leave Act, where more
favorable, shall supersede the provisions of this Article.

ARTICLE XVII
STRIKES, LOCKOUTS, PICKETING

Section 1. During the term of this Agreement, there shall be no strikes,
lockouts, picketing, work stoppages, slowdowns, or sympathy strikes, nor shall there be
any attempted interference with or disruption of the business of the Employer and/or its

a1
Case: 1:21-cv-04459 Document #: 1-1 Filed: 08/23/21 Page 13 of 20 PagelID #:17

STEP Il

If the maiter is not settled in the first step, and the Union wishes to further pursue
if, the grievance shall be reduced to writing and presented to the responsible Operations
Manager or other management employee designated by the Employer within thirty (30)
calendar days following the event which gave rise to its occurrence. The immediate
supervisor, together with the aggrieved employee, the steward, if applicable, and the
Union Grievance Representative shall take the grievance up with the responsible
Operations Manager. The Operations Manager shall give his or her written answer
within fifteen (15) calendar days after receipt of the written grievance.

~ STEP Il

If the grievance originated due to the direct actions of the Building Manager (or his/her
designee) at the jobsite, there shall be an informal fact finding meeting held with the
Union Grievance Representative, the aggrieved employee(s), and the Building Manager
along with the Employers’ Operations Manager (or their designees) within fifteen (15)
calendar days of said written answer in Step Il. If the grievance did not originate due to
the direct actions of the Building Manager or his/her designee, this Step Ill need not be
taken and the grievance shall proceed to Step IV. If the building manager or his/her
designee does not reply or refuses/fails to attend the meeting, this Step II need not be
taken and the grievance shall proceed to Step IV.

STEP IV

If the grievance is not settled in Step II or Step Ill and the Union wishes fo further pursue
it, the Union shall, within thirty (30) calendar days after the response to Step II or Step
Hl, serve a written demand for arbitration upon the Employer. The grievance shall
hereafter be submitted to an arbitrator who shall be selected by mutual agreement of the
Employer and the Union from the following panel (which may be added to hereafter
upon agreement of the parties):

EDWIN BENN

LISA SALKOVICH KOHN
SINCLAIR KOSSOFF
JOHN FLETCHER
ROBERT McALLISTER
ROBERT PERKOVICH
STEVEN BIERIG
MARTIN MALIN
JEANNE VONHOF

The arbitrator shall be notified of his/her selection by a joint letter from the
Employer and the Union requesting that he/she set a time and a place for the hearing
within fifteen (15) days, subject to availability of the Employer and Union
representatives, and the letter shall specify the issue fo the arbitrator. The arbitrator
shall render a written award within 30 days after hearing, if there is no transcript of the

23
Case: 1:21-cv-04459 Document #: 1-1 Filed: 08/23/21 Page 14 of 20 PagelD #: 18

(3) weeks notice to the Employer of the intent to spend time at the Employer's office to
review the following documents: complete copies of Employer's last two (2) payroll
periods, most recent quarterly remittance of the Illinois Report of Wages paid to each
worker, and UC3-40 forms and continuation sheet (and, or the Indiana equivalent payroll
form).

ARTICLE XXI
JURY SERVICE

The Employer shall compensate the employee for the difference between the
pay, which such employee would normally receive, excluding overtime, and the amount
received for jury service up to a period of four (4) weeks. It shall be the employee's
responsibility to present evidence to the Employer of his or her notice of jury duty and
the length of time he or she served on such jury prior to being compensated.

ARTICLE XxXiIl
MISCELLANEOUS PROVISIONS

Section1, If any Employer shall list job vacancies with an employment agency,
said Employer shall pay all the cost and charges of such agency.

Section 2. lf any law now existing or hereafter enacted; or any proclamation,
regulation or edict of any national or state official or agency shall invalidate any portion
of this Agreement; the entire Agreement shall not thereby be invalidated and either party
hereto, upon request, may reopen for negotiation the invalidated portion. In the event
agreement thereon cannot be reached within 30 days, either party may submit the
matter to arbitration as herein provided.

Section 3. Neither the Employer nor the Union will discriminate against
applicants or employees with regard to employment, tenure or any other term or
condition of employment on the basis of race, sex, color, age, religious creed, national
origin or ancestry in violation of any law.

Section 4. Nothing contained in this Agreement shall be construed to prevent
or restrict supervisors or other managerial personnel from performing bargaining unit
work in the event of an emergency, during training periods, or because of significant
tenant and/or public relations requirements.

Section 5. The Employer shall promptly notify the Union of any change in the
security contractor of any building in the jurisdictional area serviced by the Employer and
the effective date of such change.

Section §. Employers shall not require employees to reimburse them for
property loss or damage without legitimate reason. However if the property loss or
damage exceeds $150.00 the Employer shall notify the Union and the employee of the
required reimbursement amount.

25
Case: 1:21-cv-04459 Document #: 1-1 Filed: 08/23/21 Page 15 of 20 PagelID #:19

observing the terms of this Agreement shall be processed in accordance with the
grievance and arbitration procedures set forth in Article XVIII. If it is determined in the
proceedings that the grievance is well founded and the subcontractor thereafter refuses
to implement the remedy imposed, the contract between the subcontractor and the
Employer shall be terminated within sixty (60) calendar days after written notice by the
Union to the Employer.
ARTICLE XXV
MAINTENANCE OF CONDITIONS — REGISTRATION OF LOCATIONS

Section 1.

1) The Union and Employer recognize that Clients have the sole power to
determine increases or decreases in staffing. The Employer shall endeavor to
give a minimum of ten (10) working days’ notice to an employee who is to be
laid-off, or pay an amount equivalent to the employee’s wages for ten (10)
working days in lieu of notice. Such payment shall not be construed as payment
of accrued vacation.

2) No regular, full time employee shall be laid-off while there is a temporary or part-
time employee working at the job location.

3) Employees on lay-off from the job shall have preference in rehiring. All laid-off
employees of ihe Employer shall have preference on the basis of seniority

Section 2.

1) The Employer shall furnish the Union with a written list of jobs including the exact
address and location of each job covered by this agreement. Lists shall be
delivered to the Union within ten (10) days after the execution of this Agreement,

2) All conditions or changes in (1) above shall be submitted to the Union within ten
(10) working days after they become effective.

3) The Employer agrees to provide the following information for all job locations:

(a) The number of employees and the name and job description of each
employee;

(b) The number of man hours worked per day and per week;

(c) The starting and quitting time of each employee;

(d) The wage rate of each employee;

(e) The original date of employment of each employee at the particular job
location, if it can be determined through documentation,

4) Upon receipt of such information, the Union will treat the information on a
confidential basis, and will not release it fo any other Employer(s).

27
Case: 1:21-cv-04459 Document #: 1-1 Filed: 08/23/21 Page 16 of 20 PagelD #:20

ARTICLE XXVII
BENEFITS FOR EMPLOYEES ON TEMPORARY ASSIGNMENT

Notwithstanding any other provision in this agreement to the contrary, covered
employees not assigned to a regular, permanent post or who are assigned to a
temporary post ("temporarily assigned employee”), shall receive the following benefits:

(a) Vacations: No vacation accrual is to be credited to the temporarily assigned
employee; provided, however that any temporarily assigned employee who has been
employed either by the Employer or by the security contractor performing bargaining unit
work for the Employer for more than twelve (12) consecutive months shall be eligible to
receive vacation benefits. Vacation accrual for such temporarily assigned employee
begins only at such time as the regular employee is dropped from the payroll or after
twelve (12) consecutive months of employment by the Employer or by the security
contractor performing bargaining unit work for the Employer, whichever occurs first.

(b) Holidays, Funeral Leave & One-Day Wellness Visits: Temporarily assigned
employees shall receive such benefits as described in this Agreement.

(c) Health _& Welfare and Pension Contributions: Temporarily assigned
employees shall not have Health & Welfare and Pension contributions made on their
behalf, provided, however, that any temporarily assigned employee who has been
employed by the Employer for more than twelve (12) consecutive months, at the same
job site, shall have contributions made on his/her behalf, or when the employee receives
a permanent assignment, whichever comes first.

29
Case: 1:21-cv-04459 Document #: 1-1 Filed: 08/23/21 Page 17 of 20 PagelD #:21

EMPLOYER CONTRIBUTION GOLLECTION POLICY

1. Delinquencies. Employer contributions shall be due in the Fund’s Bank Depository
(lock box) on or before the due date specified in the Collective Bargaining Agreement. An
Employer is delinquent with respect to a contribution if the correct amount of the Employer
contribution and the appropriate remittance reports are not received by the Bank Depository
established for the Fund by such date. If the Employer pays by the due date, but the amount is
less than what is required, the delinquency is the difference between the amount due and the
amount paid.

An Employer's delinquency may result in the loss of Welfare Fund eligibility for the
respective employees.

2. Notice of Delinquency. After the first calendar day of each month, the Fund Office
shall identify each Employer who remains delinquent as of such day. The Fund Office shall
notify each delinquent Employer of its delinquency and of the accrual of interest charges and the
assessment of liquidated damages. If the building serviced by the delinquent Employer belongs
to any Building Manager's Association, the Fund Office may also inform the Association. The
Fund Office may notify the applicable Management Association and Union of all delinquencies in
summary form. A summary notice may also be sent to the Local Union Representative and to
the Board of Trustees. The failure of the Fund to send notice or the Employer's failure to receive
notice as provided in this paragraph shall not relieve the Employer of its liability for contributions
and related interest and liquidated damages.

3. Interest and Liquidated Damages. interest and liquidated damages will be imposed
on all delinquent contributions identified by the Fund Office in the manner described in
paragraph 2 at the rates specified in the Trust Agreement, except as provided below. Interest
and liquidated damages will be determined from the date the contribution was due to the date
payment is recorded as received by the designated bank depository.

If the delinquency arises because the Employer failed to make a payment, interest and
liquidated damages will be imposed on the total amount due. If the Employer makes a payment
by the due date, but pays less than the required amount, interest and liquidated damages will be
imposed on the unpaid balance of the required contribution.

Interest and liquidated damages will accrue from the due date in the Collective
Bargaining Agreement until the delinquencles have been corrected. The accrual of interest and
liquidated damages will be calculated on a daily basis. Provisions in Collective Bargaining
Agreements, that credit Employer contributions to the earliest period when the delinquent
contributions are owed irrespective of the allocation shown on the Employers’ remittance report
apply only to the issue of the plan coverage for the affected employees and do not affect the
calculation of interest and liquidated damages as set forth in this collection policy.

Interest and the assessment of liquidated damages may be waived by the Trustees if a
waiver is consistent with the Trustees’ fiduciary duties under ERISA and does not result in a
prohibited transaction under ERISA Section 406, provided that (a) the Employer has not been
delinquent during the previous 12 months (but interest and liquidated damages may be
reimposed if the Employer again becomes delinquent during the subsequent 12 months): (b) the
delinquency was isolated or inadvertent; (c) the delinquency remained uncorrected for less than
30 days and resulted from a failure of data processing equipment that was beyond the contro! of

31
Case: 1:21-cv-04459 Document #: 1-1 Filed: 08/23/21 Page 18 of 20 PageID #:22

c. The Employers to be audited will be determined from a computer-generated list of
contributions made by each Employer for the fiscal year October 1st through September 30th.
The Employers will be randomly selected, except that no audit shall be performed in those cases
in which the Trustees determine that'an audit would not be cost effective, and Employers who
have been audited as a result of random selection process shall not be randomly audited more
frequenily then once every two years.

d. Any Employer audit that results in a deficiency in excess of $5,000.00 or 3% of its
reported contributions may be subject to audit on an annual basis.

The payroll audit procedures will be those procedures established by the Funds’
independent certified public accountants.

Nothing in the aforementioned selection process will prevent payroll audits, for
cause, at any time on any contributing Employer. The following criteria shall be considered
cause for performing payroll audits:

1) The Employer's name appears as delinquent on multiple occasions; or
2) The Employer is suspected of not reporting accurately.

The Fund will pay the cost of payroll audits unless any such audit discloses an amount
due from an Employer in excess of 2% of the reported contributions for the period audited in
which event the Employer shall be responsible for and shall be assessed with the cost of the
audit,

When a payroll audit discloses that an Employer has not made all required contributions,
the auditor shall advise the Employer of the amount found to be due and the basis for the
amounts owed, including interest and liquidated darnages. Interest and liquidated damages will
be calculated from the date the deficiency arose to the date of the audit report for purposes of
notifying the Employer of the delinquency and will continue to accrue until all amounts are paid.
If the amounts due are not paid within 14 days of the Employer's receipt of such a notice, the
Trustees shall refer the matter to Fund Counsel for collection. [n the event of a referral to
counsel, the Employer shail be responsible for attorney's fees and any further costs incurred in
collecting the delinquent amounis, interest and liquidated damages.

8, Dates. In the event of any inconsistency between due dates in this Policy and an
applicable Collective Bargaining Agreement, the Collective Bargaining Agreement will control.

33
Case: 1:21-cv-04459 Document #: 1-1 Filed: 08/23/21 Page 19 of 20 PageID #23 ~~

SCHEDULE B
Examples of Wage Progression

Example 1 (Currently outside of progression): A Security Officer's date of hire
was April 30, 2009, and his current wage rate is $14.95 per hour (which is higher
than the contractual minimum). On April 25, 2016, the officer's pay increases by
$0.40 per hour (to $15.35 per hour). On April 24, 2017, the officer's pay would
increase by $0.40 per hour (to $15.75 per hour). On April 23, 2048, the officer's pay
would increase by $0.45 per hour (to $16.20 per hour).

Example 2 (Officer hired before April 30, 2013}: A Security Officer's date of hire
was February 15, 2013 and he is currently paid $12.75 per hour. On April 25, 2016,
the officer's pay increases to $14.15 per hour (the minimum for employees hired
before April 30, 2013). On April 24, 2017, the officer's pay increases by $0.40 per
hour (to $14.55 per hour). On April 23, 2018, the officer's pay increases by $0.45
per hour (to $15.00 per hour).

Example 3 (In 3 year of progression and currently paid above scale): A
Security Officer's date of hire was December 4, 2013 and she currently is paid
$11.75 per hour. On April 25, 2016, the officer's pay increases by $0.40 per hour (to
$12.15 per hour). On April 24, 2017 (having completed three years of service), the
officer's pay increases to $12.60 per hour. On December 4, 2017 the officer's pay
increases to $12.80 per hour. On April 23, 2018 (having completed four years of
service), the officer's pay increases to $13.80 per hour.

Example 4 (In 2" year of progression and currently paid above scale): A
Security Officer's date of hire was August 14, 2014 and she currently is paid $11.50
per hour. On April 25, 2016 (having completed one year of service), the officer's pay
increases by $0.40 per hour (to $11.90 per hour). On April 24, 2017 (having
completed two years of service), the officer’s pay increases to $12.40 per hour. On
August 14, 2017, the officer's pay increases to $12.60 per hour. On April 23, 2018
(having completed three years of service), the officer's pay increases to $13.60 per
hour.

Example 5 (In 1° year of progression currently paid at scale): A Security
Officer's date of hire was April 2, 2015 and she is currently paid $41.05 per hour. On
April 25, 2016 (having completed one year of service), the officer’s pay increases by
$0.40 per hour (to $11.45 per hour), On April 24, 2017 (having completed two years
of service), the officer's pay increases to $12.40 per hour. On April 2, 2018, the
officer's pay increases to $12.60 per hour. On April 23, 2018, the officer's pay
increases to $13.60 per hour.

Example 6 (In 1* year of progression currently paid at scale): A Security
Officer's date of hire was November 12, 2015 and he is currently paid $10.50 per
hour. On April 25, 2016, the officer's pay increases to $11.00 per hour (the new
starting rate). On November 12, 2016 (anniversary date), the officer's pay increases
to $11.20 per hour. On April 24, 2017 (having completed one year of service), the

35
Case: 1:21-cv-04459 Document #: 1-1 Filed: 08/23/21 Page 20 of 20 PagelD #:24

Attachment Per Article XII] Section 3

Based on the terms of the SE!U National Industry Pension Fund (NIPF) rehabilitation plan issued by the
trustees on November 25, 2009, the Employer is required to make a supplemental contribution to the
NIPF over and above the regular contribution described in Section 4 of this Article. The Employer shall
pick from the NIPF Preferred or Default plan to determine the supplemental contribution amount. If the
Employer does not elect which plan they desire, the NIPF will automatically enroll the Employer into the
Default Plan, See below Preferred Plan contribution schedule.

Table of Scheduled Contribution Increases

The year at the top of each column represents the year in which the bargaining parties first adopt
the schedule. The supplemental contributions due on all regular contributions, effective on the
effective date of the contract adopting the schedule (or 180 days after expiration of the prior
contract, if earlier), and on each anniversary thereafter.

Note: The Trustees are required by ERJSA and the InternalRevenue Code to review the progress of
their Rehabilitation Pian each year and to update the Rehabilitation Plan and schedules. Benefit
reductions and contribution rates specified in the schedules as applicable in future years are
subject to change, except with respect to a collective bargaining agreement negotiated in
reliance on this schedule. Accordingly, while the contribution rate increases listed here for years
2011 and laterrepresent the amounts expected to be required [f all of the underlying assumptions
are borne out, they may be changed if the Trustees decide that is advisable in light of the Fund's actual
future experience.

Preferred Schedule Supplemental Contributions by Year of Adoption:

2010 2011 2012 2013 2014 2015
2009 5.0% 5.0% 5.0% 5.00% 6.00% 5.00%
2010 10.0% 10.0% 10.0% 10.00% 10.00% 10.00%
2011 18.5% 18.5% 10.0% 10.00% 10.00% 10.00%
2012 27.7% 27.7% 27.7% 10.00% 10.00% 10.00%
2013 37.6% 37.6% 37.8% 37.6% 10.00% 10.00%
2014 48.3% 48.3% 48.3% 48.3% 48.3% 10.00%
2015 59.8% 59.8% 59.8% 59.8% 59.8% 59.8%
2016 72.1% 72.1% 72.1% 72.1% 72.1% 72.1%
2017 85.5% 85.5% 85.5% 85.5% 85.5% 85.5%
2018 99.9% 99.9% 99.9% 99.9% 99.9% 99.9%
2019 115.4% 115.4% 115.4% 1154% 11654% 115.4%
2020 132.0% 132.0% 132.0% 132.0% 132.0% 132.0%
2021 150.0% 150.0% 180.0% 150.0% 150.0% 150.0%
2022 169.4% 169.4% 169.4% 169.4% 169.4% 169.4%
2023 169.4% 169.4% 169.4% 169.4% 169.4% 169.4%

37
